Exhibit 10.1

 

June 28, 2013

 

Buxbaum Group

28632 Roadside Drive

Suite Two Hundred

Agoura Hills, CA 91301

Attention: Paul Buxbaum, President

 

Re: Buxbaum Group Engagement

 

Dear Paul:

 

Reference is hereby made to that certain letter agreement regarding the
engagement of the Buxbaum Group to provide advisory services to Hampshire Group,
Limited (the “Company”), dated January 28, 2013 (the “Engagement Agreement”) and
those certain letter agreements dated May 15, 2013 and May 31, 2013 which served
to extend the term of the Engagement Agreement through June 30, 2013. The
parties to the Engagement Agreement hereby agree to extend the term of the
Engagement Agreement until July 16, 2013, provided that the compensation due to
Buxbaum Group under the Engagement Agreement shall be reduced by the amounts
paid to David Price in his new role as an employee of the Company. Except for
the extension of the term and the reduction in compensation as provided herein,
all of the terms and conditions of the Engagement Agreement shall otherwise
remain in full force and effect.

 

If the terms of this agreement are acceptable, please sign below where indicated
and return an electronic copy of the countersigned agreement to my attention at
byogel@mrccapital.com.

 

Very truly yours,

 

Hampshire Group, Limited

 


By: /s/ Benjamin C. Yogel

Name: Benjamin C. Yogel

Title: Lead Director

 

AGREED AND ACCEPTED:

 

Buxbaum Holdings, Inc. dba

Buxbaum Group

 


By: /s/ Paul Buxbaum

Name: Paul Buxbaum

Title: President

Date: July 1, 2013

 

 